EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the claims:
Please cancel withdrawn claims 6-12.

Response to Amendment
	The Pre-Appeal Brief filed on 11/9/21 overcomes all previously set forth rejections.  

Allowable Subject Matter
Claims 1-5 are allowed.  The previously withdrawn claims 3 and 4 are hereby rejoined as being dependent on allowable claim 1.
The following is an examiner’s statement of reasons for allowance: 
Okamura et al discloses a negative electrode
(anode) comprising a resin film “11” (porous polymer anode base material) having a cathode facing surface, an anode backside surface, and through-holes “15” (pores) with internal anode pore walls; and a conductive treatment layer “12” (coating of conductive material) on the anode backside surface, and on inside (internal) of the 
Lopatin et al teaches the concept of forming a passivation film (passivation layer)
over conductive microstructures (coating of conductive material) formed on a substrate (anode base material), and an separator layer formed over the conductive microstructures, wherein the passivation film facing the separator layer is necessarily formed on a cathode facing surface of the substrate.
	However, none of the prior art references expressly teach a coating of conductive material applied to the internal pore walls that is tapered to be thicker at the distal end than the proximate end.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C/Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729